Waco Hospital v. Gerick                                             















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-071-CV

     WACO HOSPITAL CORPORATION, D/B/A BRAZOS 
     PSYCHIATRIC HOSPITAL; HOSPITAL CORPORATION 
     OF AMERICA,
                                                                                              Appellant
     v.

     ANN GERICK,
                                                                                              Appellee
 

From the 170th District Court 
McLennan County, Texas
Trial Court # 93-2167-4 
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      On April 17, 1997, the parties filed a "Joint Motion to Dismiss Appeal."  In relevant portion,
Rule 59(a) of the Texas Rules of Appellate Procedure provides:
(1)  The appellate court may finally dispose of an appeal or writ of error as follows:
(A)  In accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(B)  On motion of appellant to dismiss the appeal or affirm the judgment
appealed from, with notice to all other parties; provided, that no other party
shall be prevented from seeking any appellate relief it would otherwise be
entitled to.  
Tex. R. App. P. 59(a).
      The parties state that they have settled their controversy.  The agreement is signed by
attorneys for both the appellant and the appellee.
      Pursuant to this agreement, the cause is dismissed with each party to bear its own costs.
                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed April 23, 1997
Do not publish